Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is responsive to application number 17/161,731 DYNAMICALLY RE-CONFIGURABLE IN-FIELD SELF-TEST CAPABILITY FOR AUTOMOTIVE SYSTEMS, filed 01/29/2021. Claims 9-16 are pending.
Claim Objections
Claims 9-16 are objected to because of the following informalities:  Claims 9-16 are product by process claims. The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process. That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art.   See MPEP 2113. Appropriate correction is required.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 9-12 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by US PUB 2019/171538 A1 to Gulati et al.  As to claim 9, the claim recites a primary boot processor configured with processor-executable software instructions to receive a list of subsystems that are associated with a safety critical automotive application of a vehicle; determine, for each subsystem in the list of subsystems, whether verification of compliance with a safety requirement requires that the subsystem be tested at power-on (PON), at power-off (POFF), or during runtime;  thus, Gulati et al discloses a processor, a list of self-test instructions indicative of subsystems that are associated with a safety critical automotive application of the vehicle [see paragraph 0021: A compiler compiles an application based on an instruction set architecture (ISA) of the GPU. In examples described in this disclosure, the ISA for the GPU provides instructions to define whether an application or portion of an application is safety critical, see paragraph 0022: ‘A developer developing the application may include a definition or instruction indicating that the application or portion of application is safety critical. (...) The compiler may compile the instruction indicating that the application or portion of application is safety critical using the ISA instructions. As one example, the compiler may include a functional safety (FS) flag that indicates that a portion of the application is a safety critical or not safety critical portion of the application;(see paragraph 0022-23): 'The GPU receives the compiled instructions for an application. The compiled instructions may indicate a safety level of the application or portion of the application (e.g., subset of instructions or shader called by the application). In examples described in this disclosure, when the GPU becomes idle (...) during execution of the application or the portion of the application, if the compiled instructions indicate that the application or portion of the application is safety critical, the GPU may automatically perform a self-test; (see paragraph 0053): For compliance with safety requirements, certain portions of GPU 18 may be pre-allocated as circuit blocks that are used for safety critical applications. Allocating circuit blocks for safety critical applications reduces the number of circuits that need to be tested to ensure compliance with safety requirements (see para 0093); dynamically determining, for each subsystem in the list of subsystems, a coverage level required for performing a built-in self-test (BIST) on that subsystem; and performing BISTs on the subsystems at the determined coverage level (see para 0023-24, 0051- 0053).  As to claim 10, the primary boot processor is further configured to dynamically determine a level of parallelism for each subsystem in the list of subsystems; and perform BISTs on the subsystems at the determined coverage level by performing BISTs on the subsystems at the determined level of parallelism and at the determined coverage level (see para 0019, 0052-0053, 0128).  As to claim 11, the primary boot processor is configured to receive the list of subsystems that are associated with the safety critical automotive application of the vehicle by receiving the list of subsystems from a processor external to the primary boot processor (see para 0053, figures 4-5).  As to claim 12, the primary boot processor is configured to receive the list of subsystems from the processor external to the primary boot processor by receiving the list of subsystems from an Automotive Safety Integrity Level D (ASIL-D) processor that is external to the primary boot processor (see para 0023, 0051).

    PNG
    media_image1.png
    553
    537
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gulati et al as applied to claim 9 above. As to claims 13-16, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to configured the primary boot processor to receive the list of subsystems that are associated with the safety critical automotive application of the vehicle by receiving the list of subsystems from a processor included in the primary boot processor;   configured it to receive the list of subsystems from the processor included within the primary boot processor by receiving the list of subsystems from an Automotive Safety Integrity Level D (ASIL-D) processor that is included in the primary boot processor;  configured it to determine whether to perform a BIST on a session manager subsystem (SMSS) based on a Boot Config pin;  configured it to determine whether to perform a BIST on a safety manager subsystem (SMSS) at PON or POFF based on values on two general-purpose input/output (GPIO) components.  because Applicant has not disclosed that configuring the primary boot processor provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected the prior art of Gulati et al, and applicant’s invention, to perform equally well with either design because both would perform the same function and are equally capable of operation.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gulati et al in view of instant invention to obtain the invention as specified because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Gulati et al.  See also MPEP 2144.04.
					Conclusion
The prior art made of record, Kanbe (see USPTO Form 892) and not relied upon is considered pertinent to applicant’s disclosure. More specifically, Obradovic et al is directed to the state of the art as a teaching of a computing device having subsystems.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI BAKER whose telephone number is (571)272-4971.  The examiner can normally be reached on Monday thru Friday: 9 am - 6 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LORI L BAKER/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        









Patents Application Assistance Center  
Toll-Free:
1-888-786-0101
Local:
1-571-272-4000
Email: HelpAAU@uspto.gov
Patent Electronic Business Center (EBC) Customer Service Center 
Toll-Free:
866-217-9197
Local:
571-272-4100
ebc@uspto.gov
PAIR   https://ppair.uspto.gov/epatent/portal/home
For ordering issues or general questions please contact:
 Customer service phone line 
 Hours: 8:30 am – 5 pm ET, Monday – Friday (except federal holidays)  
Toll free: 1-800-972-6382   |   Local number: 571-272-3150  
For sign in and USPTO.gov account issues contact:
USPTO.gov account customer service 
Hours: 8:30 am – 8 pm ET, Monday – Friday (except federal holidays)  
Toll free: 1-800-786-9199   |   Local number: 571-272-1000  
TTY: 1-800-877-8339
Inventor and Entrepreneur Resources
https://www.uspto.gov/learning-and-resources/inventors-entrepreneurs-resources
Inventors Assistance Center (IAC)
The Inventors Assistance Center (IAC) provides patent information and services to the public. The IAC is staffed by former Supervisory Patent Examiners, experienced Primary Patent Examiners, various intellectual property specialists and attorneys who can answer general questions concerning patent examining policy and procedure.
The IAC is available Monday-Friday, 8:30AM to 8PM EDT, except for federal holidays or when the USPTO is otherwise closed.
Contact the IAC
Toll Free: 800-786-9199
Local: 571-272-1000
TTY: 800-877-8339
The MPEP can be accessed at the following web address: https://www.uspto.gov/web/offices/pac/mpep/index.html
Information about the Pro Se Assistance Program, which can aid inventors who file patent applications without the assistance of a registered attorney or agent, is available at the following web address:
 hftps://www.uspto.gov/patents


COMMUNICATIONS VIA THE INTERNET AND AUTHORIZATION 
Communications via Internet e-mail are at the discretion of the applicant.
Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application.
The following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file."
A written authorization may be withdrawn by filing a signed paper clearly identifying the original authorization. The following is a sample form which may be used by applicant to withdraw the authorization:
"The authorization given on______, to the USPTO to communicate with me via the Internet is hereby withdrawn. I understand that the withdrawal is effective when approved rather than when received."